Exhibit 10.4

** Certain information in this exhibit has been omitted and has been filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request under Rule 24b-2 of the General Rules and
Regulations under the Securities Exchange Act of 1934.

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (“Agreement”) is entered into on this 15th day of
September, 2005 by and between NHCLC of San Antonio, Inc., a Delaware
corporation (“Seller”) on the one hand, and South Texas Horizons, L.P., a Texas
limited partnership (“Buyer”), Derek Wright, an individual, Scott Hardin, an
individual (“Hardin”), Robert Dupree, an individual and South Texas Horizons GP,
L.L.C., a Texas limited liability company (collectively “Partners”) on the other
hand.  Buyer and Seller are hereinafter sometimes individually referred to as a
“Party” or collectively as the “Parties”.

WHEREAS, Seller wishes to sell to Buyer substantially all of its assets related
to its computer training business located in San Antonio, Texas (the
“Business”), which includes the assets set forth on Exhibit “A” (the “Assets”)
and Buyer’s assumption of liabilities set forth on Exhibit “C” (the “Assumed
Liabilities”); and

WHEREAS, Buyer desires to acquire the Assets and assume the Assumed Liabilities
from Seller; and

WHEREAS, concurrent with the transaction described in this Agreement, Buyer
desires to become a franchisee of NHCLC, Inc. (“Franchisor”) in San Antonio,
Texas, it being understood that Franchisor is an affiliate of Seller.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the Parties agree as follows:

1.             Purchase of Assets; Excluded Assets; Closing Date:

(a)           Pursuant to the terms and subject to the conditions set forth in
this Agreement, Seller hereby agrees to sell, grant, transfer, convey, assign
and deliver the Assets to Buyer as of the close of business on October 31, 2005
(the “Closing Date”), which may be extended as set forth in Sections 4(h) and
4(i) below and subject to fulfillment of each of the conditions set forth in
Section 4 below.  The Assets shall include, without limitation, all prepaid
assets, furniture and fixed assets, inventory, license fees and deposits,
accounts receivable, employee obligations, the consumer business (including the
Consumer Training Obligations set forth in Section 4(d)), customer lists and
certain computer hardware and software associated with the Business, all of
which are set forth on Exhibit “A”.

(b)           The Assets shall not include (i) an agreement between Seller’s
affiliate and the [***], and (ii) an agreement between Seller’s affiliate and
the [***].  Notwithstanding the foregoing, Buyer shall be entitled to deliver
training under the agreements set forth in subsections (i) and (ii) in its
capacity as a New Horizons franchisee and shall be deemed the “selling center”
which shall entitle Buyer to receive customary revenue sharing offered by the
Enterprise Learning Solutions department of Seller’s affiliate.  The Parties
acknowledge and agree that, other than as otherwise expressly stated in this
Agreement, no other assets, personal or real property of Seller is included in
this transaction, including but not limited to, services previously provided by
the regional


--------------------------------------------------------------------------------


office of Seller’s affiliate such as accounting, payroll, legal or other similar
services, and assets of any of Seller’s affiliates.

2.             Consideration:

(a)           In consideration for the transfer of the Assets, Buyer shall, on
the Closing Date:

(i)            pay to Seller the sum of $250,000 (the “Purchase Price”),
comprised of $125,000 in the form of a wire transfer or cashier’s check to
Seller and a promissory note of $125,000 executed by Buyer in favor of Seller in
the form attached hereto as Exhibit “B” (the “Promissory Note”) with a two (2)
year term and a 7% annual interest rate;

(ii)           assume the Assumed Liabilities which are set forth on Exhibit
“C”, including the Training Obligations and Consumer Training Obligations as
defined in Section 4(d), below; and

(iii)          execute a standard ten (10) year franchise agreement with
Franchisor for a territory to include San Antonio, Corpus Christi, the Rio
Grande Valley, Laredo and San Angelo, Texas (the “Franchise Agreement”) and
shall remit all fees to Franchisor which are typically associated with such
Franchise Agreement, including but not limited to the payment of customary
monthly fees, such as royalties and advertising fees; [***]

[***]

[***]

[***]

[***]

[***]

(b)           Within thirty (30) days following the Closing Date (the
“Settlement Date”), Seller shall provide Buyer with a summary of the accounts
receivable (the “Financial Credits”), as well as the accounts payable, open
purchase orders and national training to be delivered (the “Financial
Obligations”) for the Business as of the Closing Date, substantially in

2


--------------------------------------------------------------------------------


the form attached hereto as Exhibit “D”.  In the event that the targets for the
Financial Credits and Financial Obligations described below are not met, then
Buyer shall be entitled to an adjustment to the Purchase Price which shall be
the greater of either of the following two alternative adjustments, each of
which shall be calculated as of the Closing Date:

(i)            if the accounts payable for the Business are greater than [***],
then the Purchase Price shall be reduced by the difference between the accounts
payable as of the Closing Date and [***]; or

(ii)           if the subtraction of the Financial Obligations from the
Financial Credits results in a figure which is less than [***], then the
Purchase Price shall be reduced by the difference between such figure and [***].

(iii)          Any adjustments to the Purchase Price as described in Sections
2(b)(i) and 2(b)(ii), above, shall be made within ten (10) days after the
Settlement Date in the form of a refund of the appropriate portion of the cash
paid to Seller from Buyer on the Closing Date.

3.             Taxes; Access to Assets:  Buyer shall be solely responsible for
the payment of any and all taxes, excise and other governmental charges or fees,
if any, which are payable in connection with the purchase of the Assets.  As of
the Closing Date, Buyer shall be entitled to full access to the Assets located
at Seller’s facility at 8200 IH 10 West, Suite 102, 103, 105 and 500, San
Antonio, Texas  78230 (the “San Antonio Facility”).

4.             Conditions Precedent to Closing; Covenants; Extension of Closing
Date:

(a)           Immediately upon the execution of this Agreement and the
re-approval of Seller by the Texas Workforce Commission, Career Schools and
Veterans Education Section (“TWC”), Buyer shall submit an application to the TWC
seeking approval for a change in ownership of the Business and shall use its
best efforts to expedite the approval process, including providing all
reasonably required information to the TWC and paying any necessary fees
associated with such approval.  Buyer agrees that it must obtain TWC approval on
or before the Closing Date.

(b)           On the Closing Date, (i) Buyer and Franchisor shall execute the
Franchise Agreement, provided that Franchisor has filed a Uniform Franchise
Offering Circular (“UFOC”) with the U.S. Federal Trade Commission and such UFOC
is effective and grants Franchisor the right to sell franchises in Texas after
any applicable waiting periods (such date, after any applicable waiting periods,
is hereafter the “Effective Date”), (ii) the Parties shall execute the Bill of
Sale which is attached hereto as Exhibit “E” and the Sublease Agreement for the
San Antonio Facility which is attached hereto as Exhibit “F” and (iii) Seller
shall take all steps reasonably necessary to transfer the Assets to Buyer,
including obtaining the requisite consent of its landlord and its lenders.

(c)           Within sixty (60) days after the Closing Date, Seller shall cause
any UCC filings to be terminated or otherwise released such that the Assets are
unencumbered.

3


--------------------------------------------------------------------------------


(d)           Effective as of the Closing Date, Buyer shall fulfill Seller’s
obligations to customers for training which has been purchased by such customers
prior to the Closing Date but not yet delivered as of the Closing Date, (the
“Training Obligations”).  For purposes of this Agreement, the Training
Obligations shall include the obligations owed to those consumers who are
identified on Exhibit “G” (the “Consumer Training Obligations”).

(e)           Effective as of the Closing Date, Buyer and Seller shall not
solicit, recruit or hire any employees of the other party, or the other party’s
affiliates, for so long as the Franchise Agreement remains in effect.  The
foregoing restriction shall apply to any current or future employees of either
party and for a period of one (1) year following the termination of the
employee’s employment with such party or such party’s affiliates, but shall not
apply to employees of either party who are terminated by such party. 
Notwithstanding the foregoing, Buyer may employ Susan Ford who is a former
employee of Seller and such employment shall not violate the terms of this
covenant.

(f)            Any debts, liabilities or obligations incurred by or actions,
claims or lawsuits asserted against either Buyer or Seller which relate to the
operation of the Business on or prior to the Closing Date will be the
responsibility of Seller, except to the extent that such matters arise from a
breach of the Hardin Business Representations (as defined and further described
in Section 6(d), below).  Conversely, any debts, liabilities or obligations
incurred by or actions, claims or lawsuits asserted against either Buyer or
Seller which relate to the operation of the Business after the Closing Date,
including the Assumed Liabilities, the Training Obligations and the Consumer
Training Obligations, will be the responsibility of Buyer.

(g)           In the event that any of the foregoing conditions are not
completely satisfied on or before the Closing Date, then such failure by the
party responsible for fulfilling the condition shall relieve the other party
from any obligation to perform under this Agreement.

(h)           The parties acknowledge that in the event that the UFOC is not
registered and declared effective as of the Closing Date, thereby precluding
Franchisor from executing the Franchise Agreement, then the Closing Date shall
be automatically extended to the Effective Date.  Notwithstanding the foregoing,
if the Effective Date does not occur by April 1, 2006, then this Agreement shall
terminate without any liability to either Buyer or Seller.

(i)            The parties acknowledge that in the event that Buyer does not
obtain TWC approval as of the Closing Date, thereby precluding Buyer from
assuming the Consumer Training Obligations, then the Closing Date shall be
automatically extended to either the Effective Date or the last day of the month
in which TWC approval is obtained, whichever is later. Notwithstanding the
foregoing, if the TWC approval is not obtained by Buyer on or before April 1,
2006, then this Agreement shall terminate without any liability to either Buyer
or Seller.

5.             Representations and Warranties of Seller:  Seller represents,
warrants and covenants to the best of its knowledge as follows:

(a)           Seller is a Delaware corporation, duly organized, validly existing
and in good standing under the laws of the State of Delaware and has all
necessary corporate powers to own its assets and to operate its business as now
owned and operated by it.

4


--------------------------------------------------------------------------------


(b)           Seller has the right, power, legal capacity, and authority to
enter into and perform its obligations under this Agreement.

(c)           Seller has good and marketable title to all of the Assets, and,
except as otherwise indicated herein, such Assets are free and clear of any
restrictions or conditions to sale, conveyance or transfer and are free and
clear of all liens, mortgages, pledges, encumbrances, leases, agreements, rental
agreements, charges, claims, security interests, taxes, conditions or
restrictions of any nature or description whatsoever.   The Assets are in good
working condition, ordinary wear and tear excepted.  Except as otherwise
expressly provided herein, the Assets are being sold “as is, where is” without
any express or implied warranties whatsoever.

(d)           Seller warrants that expense entries for courseware, Online LIVE
and Online ANYTIME contained in Seller’s historical financial statements reflect
charges which are the same as the amounts charged to New Horizons franchisees
for the same items.

(e)           Seller shall execute all documents and take all steps reasonably
necessary to transfer the Assets to Buyer effective as of the Closing Date.

(f)            Seller makes no representations or warranties regarding the
quality of the accounts receivable, including whether such accounts are
collectible.

(g)           To the best of Seller’s actual knowledge:

(i)            there is no material liability, claim, deficiency, guarantee or
obligation (absolute, accrued, contingent or otherwise), and there is no basis
for any such liability or obligation with regard to the Business;

(ii)           each contract which is material to the operation of the Business
is in full force and effect there no defaults under any such contracts, nor have
any events occurred that with the lapse of time or the giving of notice or both
would constitute a default thereunder;

(iii)          the Business is in material compliance in all respects with all
applicable laws respecting employment, employment practices, employee
classification, labor relations, family and medical leaves, military leaves,
leaves of absence generally, safety and health, wages, hours and terms and
conditions of employment, and all wages, salaries, commissions, bonuses,
benefits and other compensation due and payable to all employees of the Business
under any policy, practice, agreement, plan, program or any statute or other law
for services performed through the Closing Date have been paid;

(iv)          except as otherwise expressly set forth in this Agreement, all
licenses which are necessary for the operation of the Business are, and will be
immediately after the Closing, valid and in full force and effect and
enforceable, and such licenses are sufficient to permit the Business to be
operated in its condition as of the Closing Date;

5


--------------------------------------------------------------------------------


(v)           the Business is in material compliance with all applicable
federal, state and local statutes, laws, rulings and ordinances and Seller has
no knowledge of circumstances which are likely to result in material violations
of any of the foregoing; and

(vi)          there are no claims, actions, suits, proceedings, or
investigations pending or threatened nor any unsatisfied judgments or
outstanding orders, injunctions, decrees, stipulations or awards (whether
rendered by a court or administrative agency or by arbitration), at law, equity
or otherwise, which involve the Business.

6.             Representations of Buyer and Partners:  Buyer represents,
warrants and covenants as follows:

(a)           Buyer is a limited partnership duly organized, validly existing
and in good standing under the laws of the State of Texas.  Partners represent
that they collectively own 100% of the issued and outstanding partnership
interests of Buyer.

(b)           Buyer has the right, power, legal capacity, and authority to enter
into and perform its obligations under this Agreement and the execution of this
Agreement has been duly authorized by Partners.

(c)           As of the Closing Date, Buyer will duly observe and assume full
responsibility for the Assumed Liabilities and the Training Obligations, and
shall assume possession and ownership of the Assets.

(d)           Buyer and Seller acknowledge that Hardin has served as the General
Manager of the Business prior to the Closing Date and has been responsible for
managing its day to day affairs and operations and, therefore, Hardin and Buyer
jointly and severally represent and warrant to Seller that, as of the Closing
Date and to the best of Hardin’s Knowledge (which is defined as matters which
Hardin actually knows) (all of the following representations and warranties are
collectively hereinafter referred to as the “Hardin Business Representations”):

(i)            there is no material liability, claim, deficiency, guarantee or
obligation (absolute, accrued, contingent or otherwise), and there is no basis
for any such liability or obligation with regard to the Business;

(ii)           each contract which is material to the operation of the Business
is in full force and effect there no defaults under any such contracts, nor have
any events occurred that with the lapse of time or the giving of notice or both
would constitute a default thereunder;

(iii)          the Business is in material compliance in all respects with all
applicable laws respecting employment, employment practices, employee
classification, labor relations, family and medical leaves, military leaves,
leaves of absence generally, safety and health, wages, hours and terms and
conditions of employment, and all wages, salaries, commissions, bonuses,
benefits and other compensation due and payable to all employees of the Business
under any policy, practice, agreement, plan, program or any statute or other law
for services performed through the Closing Date have been paid;

6


--------------------------------------------------------------------------------


(iv)          except as otherwise expressly set forth in this Agreement, all
licenses which are necessary for the operation of the Business are, and will be
immediately after the Closing, valid and in full force and effect and
enforceable, and such licenses are sufficient to permit the Business to be
operated in its condition as of the Closing Date;

(v)           the Business is in material compliance with all applicable
federal, state and local statutes, laws, rulings and ordinances and Hardin has
no knowledge of circumstances which are likely to result in material violations
of any of the foregoing; and

(vi)          there are no claims, actions, suits, proceedings, or
investigations pending or threatened nor any unsatisfied judgments or
outstanding orders, injunctions, decrees, stipulations or awards (whether
rendered by a court or administrative agency or by arbitration), at law, equity
or otherwise, which involve the Business.

7.             Indemnification:

(a)           Buyer shall indemnify, hold harmless and defend Seller, its parent
company, affiliates, officers, agents and employees from and against any cause
of action, claim, loss or liability arising out of or resulting in any way from:
(i) the negligent acts or omissions of Buyer’s officers, employees, agents or
partners; (ii) any breach or inaccuracy of any representation, warranty or
covenant of Buyer or Hardin set forth in this Agreement, including but not
limited to, any of the Hardin Business Representations; (iii) any debts, claims,
liabilities or lawsuits which relate to the use or operation of the Business or
the Assets after the Closing Date; and (iv) the failure to fully and adequately
assume the Assumed Liabilities, including the Training Obligations.  If after
ten  (10) days from receipt of written notice the Buyer fails to defend the
Seller as required above, Seller will have the right (but not the obligation) to
undertake the defense, compromise or settlement of such action on behalf of, and
for the account and at the risk of Buyer.

(b)           Seller shall indemnify, hold harmless and defend Buyer, its
affiliates, officers, agents, Partners and employees from and against any cause
of action, claim, loss or liability arising out of or resulting in any way from:
(i) the negligent acts or omissions of Seller’s officers, employees, agents or
partners; (ii) any breach or inaccuracy of any representation, warranty or
covenant of Seller, except for claims which arise from a breach of the Hardin
Business Representations, which claims are expressly excluded from Seller’s duty
to indemnify Buyer and/or Partners; (iii) a breach of the terms of the existing
sublease agreement between Seller (as sublessor) and MS2, Inc. (as sublessee)
for suite 120 of the original Lease Agreement; and (iv) any debts, claims,
liabilities or lawsuits which relate to the use or operation of the Business or
the Assets prior to the Closing Date, except to the extent that such matters
arise from a breach of the Hardin Business Representations.  If after ten  (10)
days from receipt of written notice the Seller fails to defend the Buyer as
required above, Buyer will have the right (but not the obligation) to undertake
the defense, compromise or settlement of such action on behalf of, and for the
account and at the risk of Seller.

8.             Insurance:  Buyer agrees to maintain general liability insurance
in the amounts of $1,000,000 per claim and $1,000,000 in the aggregate, and upon
written request Buyer will provide Seller with certificates of insurance naming
Seller or its affiliated companies as

7


--------------------------------------------------------------------------------


additional insureds, in order to ensure that Buyer is able to meet its
indemnification obligations hereunder.  Notwithstanding any provision to the
contrary, to the extent permitted by law, Buyer may satisfy, in whole or in
part, the insurance requirements of this Agreement by a plan of self insurance.

9.             Customer Records: The Parties will maintain the confidentiality
of all customer records and files in accordance with applicable federal and
state laws and regulations.  On the Closing Date, Seller agrees to transfer to
Buyer all original customer records and files that relate to the purchase and
delivery of computer training for the Business, including the files which relate
to the Consumer Training Obligations.  In the event that Seller is audited by
any federal, state or local entity following the Closing Date, Buyer shall
provide Seller or its designees with reasonable access, during normal business
hours, to all original customer files related to the Assets.

10.          Notices:  All notices with respect to this Agreement will be sent
by certified mail or facsimile, to the following addresses or facsimile numbers:

If to Seller:

NHCLC of San Antonio, Inc.

Attention:  Office of General Counsel

1900 S. State College Blvd., Suite 200

Anaheim, CA  92806

Tel:  (714) 940-8000

Fax:  (714) 938-6007

If to Buyer:

South Texas Horizons, L.P.

c/o South Texas Horizons GP, LLC

Attention:  Derek Wright, President

4515 Seton Center Parkway, Suite 250

Austin, TX  78759

Tel:  (512) 349-9555 ext. 2401

Fax: (512) 349-2047

11.          Entire Agreement; Assignment:  Except for the Franchise Agreement
and related agreements which are being executed concurrently herewith, this
Agreement and the exhibits attached hereto represent the entire agreement
between the Parties and are binding on each Party’s respective successors, heirs
and assigns.  This Agreement may not be assigned without the written consent of
the other party, and may only be amended by a written agreement signed by
authorized representatives of both Parties.

12.          Waiver:  The failure of either party to enforce any right, remedy
or condition of this Agreement shall not be deemed a waiver thereof nor shall it
void or otherwise affect its right to enforce the same right, remedy or
condition at any subsequent time.

8


--------------------------------------------------------------------------------


13.          Survival of Representations and Warranties: The representations and
warranties set forth in this Agreement shall survive and continue until the
expiration of the applicable statute of limitations.

14.          Counterparts:  This Agreement may be executed in one or more
counterpart, each of which shall be deemed an original, and all of which
together shall constitute but one and the same instrument.

15.          Facsimile Signatures:  For purposes of execution of this Agreement,
faxed signature pages shall be deemed the same as original signature pages.

16.          Governing Law; Venue:  This Agreement will be governed by the laws
of the State of Texas.  The venue for any disputes arising under this Agreement
shall be Bexar County, Texas.

17.          Severability:  If any provision of this Agreement is held invalid
or unenforceable by a court of competent jurisdiction, that provision will be
deemed to be restated to reflect as nearly as possible the original intentions
of the parties in accordance with applicable law.  The remaining provisions of
this Agreement will be valid and enforceable to the full extent permitted by
law.

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

NHCLC OF SAN ANTONIO, INC.

 

 

By:

 

 

 

 

Thomas J. Bresnan

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

SOUTH TEXAS HORIZONS, L.P.

 

By:

SOUTH TEXAS HORIZONS GP, LLC

 

 

 

Its General Partner

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Derek Wright

 

 

 

President

 

 

 

 

 

 

 

 

 

 

PARTNERS:

 

SOUTH TEXAS HORIZONS GP, LLC

 

 

 

 

 

 

By:

 

 

 

 

Derek Wright

 

 

 

President

 

 

 

 

 

 

 

 

 

 

 

 

 

Derek Wright

 

 

 

 

 

 

 

 

Scott Hardin

 

 

 

 

 

 

 

 

Robert Dupree

 

 

 

10


--------------------------------------------------------------------------------


EXHIBIT “A”


ASSETS

1.             The following assets are included in the sale of the Business:

Trade Accounts Receivable

 

$ 

564,190.00

(1)

ELS Accounts Receivable

 

$

20,277.00

 

Prepaid Rent:

 

$

46,695.00

 

Accrued Sylvan Test Rebates

 

$

1,503.00

 

Other Prepaid Expenses:

 

$

15,177.00

 

Inventory – Student Kits:

 

$

43,016.00

(2)

Inventory – Test Vouchers:

 

$

8,875.00

(2)

Inventory – Manuals:

 

$

5,225.00

(2)

Security Deposits:

 

$

10,000.00

 

 

 

 

 

Fixed Assets

 

 

 

 

 

 

 

Leasehold Improvements:

 

$

98,621.00

(3)

Capitalized Computer Software:

 

$

75,971.00

(4)

Furniture & Fixtures:

 

$

165,558.00

(5)

Computer Equipment:

 

$

454,580.00

(6)

 

Buyer and Seller acknowledge that the assets listed above have been calculated
as of June 30, 2005.  Buyer and Seller agree to revise these assets within
thirty (30) days of the Closing Date to reflect the actual operations of the
Business as of the Closing Date.

--------------------------------------------------------------------------------

(1)           represents gross accounts receivable against which Seller applies
a reserve for futures of $299,388.00, a reserve for voids of $18,642.00 and a
reserve for bad debt of $1,670.00

(2)           represent gross inventory valuations against which Seller applies
a reserve for obsolete inventory of $1,501.00

(3)           represents gross fixed asset cost against which Seller has
accumulated depreciation/amortization of $23,394.00

(4)           represents gross fixed asset cost against which Seller has
accumulated depreciation/amortization of $54,273.00

(5)           represents gross fixed asset cost against which Seller has
accumulated depreciation/amortization of $124,856.00

(6)           represents gross fixed asset cost against which Seller has
accumulated depreciation/amortization of $346,446.00

2.             Telephone and fax numbers used for the Business.

3.             Customer lists.

4.             Goodwill of the Business.

11


--------------------------------------------------------------------------------


5.             Covenant not to compete from Seller regarding the San Antonio
territory, to be contained in the franchise agreement between Buyer and Seller’s
affiliate

6.             Domain name “nhsanantonio.com”

12


--------------------------------------------------------------------------------


EXHIBIT “B”

PROMISSORY NOTE AND GUARANTY

$125,000

 

                , 2005

 

FOR VALUE RECEIVED, the undersigned (“Maker”), hereby promises to pay to the
order of NHCLC of San Antonio, Inc., a Delaware corporation (“New Horizons”), or
order, the sum of one hundred and twenty five thousand dollars ($125,000.00),
together with interest on the unpaid principal balance hereof at the rate of 7%
per annum, which principal and accrued interest shall be due and payable in
twenty-four equal monthly installments of $5,596.57 each, commencing forty-five
(45) days after the date of this Promissory Note and continuing thereafter on
the fifteen day of each month until the outstanding principal balance and all
unpaid accrued interest has been paid in full.

Maker reserves the right to prepay all or any portion of this Promissory Note
and Guaranty (“Promissory  Note”) at any time and from time to time without
premium or penalty of any kind by paying, in addition to the principal amount of
such prepayment, the interest accrued hereon to the date of such prepayment.

In the event that (a) Maker shall default in the payment of principal or
interest due hereunder and such default shall continue for ten (10) days after
the mailing of written notice of such default to Maker at Maker’s last known
address, or (b) a receiver is appointed for Maker or any Guarantor or any part
of Maker’s property, or (c) Maker or any Guarantor makes any general assignment
for the benefit of Maker’s or any Guarantor’s creditors, or any proceeding is
commenced by or against Maker or any Guarantor or any other guarantor, surety,
endorser, or person directly or indirectly liable for any of the obligations
hereunder, or (d) Maker shall be deemed in default of the Franchise Agreement as
of                       , 2005 between Maker and NHCLCs, Inc. (“Franchisor”)
(the events described in subparts (a), (b), (c) and (d) are collectively
referred to as Default”), the holder of this Promissory Note at the time of the
Default (the “Holder”) shall have the right, if a Default occurs, to declare the
outstanding principal balance hereof and all unpaid accrued interest immediately
due and payable in full (the “Balance Due”).

If a Default occurs, Maker and Guarantors also agree to pay upon demand all
costs and expenses reasonably incurred or paid at any time by Holder, including,
but not limited to, reasonable attorneys’ fees and other legal costs, in
enforcing payment and collection of the Balance Due of this Promissory Note.

Maker and Guarantors agree: no delay or omission by Holder in exercising any of
its rights or remedies hereunder or otherwise shall impair any of such rights or
remedies, nor shall any such delay or omission be construed as a waiver of any
Default hereunder, and Holder may exercise every such right and remedy from time
to time as often as Holder may deem expedient; all rights and remedies of Holder
whether or not granted hereunder shall be cumulative and may be exercised
singularly or concurrently, and no such right or remedy is intended to be
exclusive of any other right or remedy of Holder; and no waiver by Holder of any
Default hereunder shall be

13


--------------------------------------------------------------------------------


effective unless in writing and signed and delivered by Holder, and no such
waiver or any default shall extend to or affect any subsequent or other Default
or impair any rights or remedies of Holder.

This Promissory Note shall be the joint and several obligation of Maker,
Guarantors and all guarantors, sureties, endorsers, and/or any other persons now
or hereafter liable hereon, if any, and shall be binding upon them and their
heirs, executors, personal representatives, successors and assigns.

Any demand upon or notice of other communication to Maker and/or any Guarantor
shall be effective if delivered by hand delivery or deposited in the mails,
postage prepaid, addressed to Maker and/or any Guarantor at the address(es) of
Maker and/or any Guarantor as set forth in Holder’s records, or, if Maker and/or
any Guarantor has notified Holder of a change of address, to the last address of
which Holder has been so notified.

Maker and each Guarantor, for Maker and each Guarantor and for any guarantors,
sureties, endorsers and/or any other persons now or hereafter liable hereon, if
any, hereby waive demand for payment, presentment for payment, protest, notice
of nonpayment or dishonor, and any and all other notices and demands whatsoever.

If any provision or application of this Promissory Note is adjudicated to be
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provision or application of this Promissory Note that can be given
effect without the invalid or unenforceable provision or application.  Interest
shall accrue hereunder at the lesser of (a) the rate stated hereinabove, or (b)
the maximum rate permitted by law.

For additional and other value received, the existence, amount and sufficiency
of which are hereby acknowledged, the undersigned guarantor(s) (singly or
collectively referred to as “Guarantor”) jointly and severally hereby guarantees
to Holder (a) the immediate, absolute and unconditional payment of the Balance
Due of this Promissory Note after Default and (b) the immediate, absolute and
unconditional payment of all costs and expenses reasonably incurred or paid at
any time by Holder, including, but not limited to, reasonable attorneys’ fees
and other legal costs, in enforcing payment and collection of the Balance Due of
this Promissory Note.

This Promissory Note shall be governed by, and construed and enforced in
accordance with, the internal laws of the Texas applicable to contracts made and
to be performed wholly within such state.

14


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Maker and Guarantors have executed and delivered this
Promissory Note at the place specified above and as of the date first written
above.

MAKER:

 

 

 

 

 

SOUTH TEXAS HORIZONS, L.P.

 

 

 

 

 

By:

South Texas Horizons GP, LLC

 

 

 

Its General Partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Derek Wright

 

 

 

President

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

 

 

 

Derek Wright

 

 

 

 

 

 

 

 

Scott Hardin

 

 

 

 

 

 

 

 

Robert Dupree

 

 

 

15


--------------------------------------------------------------------------------


EXHIBIT “C”


ASSUMED LIABILITIES

1.             Telephone system maintenance contract for phone system located at
the San Antonio Facility.

2.             Cellular and regular telephone numbers (with any remaining
service term assumed at Buyer’s expense).  4 cellular phones and one wireless
Network interface card.

3.             DSL computer line (with any remaining service term assumed at
Buyer’s expense).  Time Warner T-1’s

4.             Training Obligations and Consumer Training Obligations as more
fully described in Section 4(d) and set forth on Exhibit “G”.

5.             Buyer shall assume those obligations which are specifically
listed below:

Accounts Payable:

 

$

80,256.00

 

Accrued Salaries & Wages:

 

$

21,573.00

 

Accrued Bonuses:

 

$

19,919.00

 

Accrued Vacations Payable:

 

$

32,369.00

 

Accrued Commissions:

 

$

64,931.00

 

Payable to other Franchisees:

 

$

42,858.00

 

Other Accrued Liabilities:

 

$

66,072.00

 

 

Buyer and Seller acknowledge that the liabilities listed above have been
calculated as of June 30, 2005.  Buyer and Seller agree to revise these
obligations within thirty (30) days of the Closing Date to reflect the actual
operations of the Business as of the Closing Date.

6.             On the Closing Date, Buyer shall terminate the existing employees
of the Business and shall offer employment to those employees who Buyer wishes
to employ, all at Buyer’s sole cost and expense.  Buyer expressly agrees to
assume the liabilities set forth in item 5, above, which relate to the employee
obligations such as salaries & wages, bonuses, vacations and commissions.  Buyer
further agrees to assume any liability which may arise by virtue of such
employee termination.

16


--------------------------------------------------------------------------------


EXHIBIT “D”

Financial Credits and Financial Obligations

Attach:

  Fin Credits

    A/R

Fin Obligations

    A/P

    Outstanding PO’s

    National Delivery

17


--------------------------------------------------------------------------------


EXHIBIT “E”

BILL OF SALE

FOR GOOD AND VALUABLE CONSIDERATION, the receipt of which is hereby
acknowledged, the undersigned, NHCLC of San Antonio, Inc., a Delaware
corporation having its principal place of business at 1900 S. State College
Blvd., Suite 200, Anaheim, CA  92806 (“Seller”) hereby sells, conveys,
transfers, assigns and delivers to South Texas Horizons, L.P., a Texas limited
partnership having an address at 4515 Seton Center Parkway, Suite 250, Austin,
TX  78759 (“Buyer”), all of its right, title and interest in and to the Assets
as such term is defined in that certain Asset Purchase Agreement (“Agreement”),
dated as of September 15, 2005, among Buyer and Seller.

TO HAVE AND TO HOLD the same unto Buyer, its successors and assigns forever.

This Bill of Sale is delivered pursuant to and is subject to and governed by the
terms and conditions of the Agreement. The representations, warranties and
covenants as set forth in the Agreement shall survive delivery of this Bill of
Sale as set forth in the Agreement.

This Bill of Sale is ancillary to the Agreement, and in the event of a conflict
between the terms of this Bill of Sale and the terms of the Agreement, the terms
of the Agreement shall govern.

IN WITNESS WHEREOF, the undersigned has caused this instrument to be duly
executed as of the                day of                       , 2005.

NHCLC OF SAN ANTONIO, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Thomas J. Bresnan

 

 

 

President

 

 

 

18


--------------------------------------------------------------------------------


EXHIBIT “F”

SUBLEASE AGREEMENT

This Sublease Agreement (the “Sublease”) is made and entered into as of this
              day of                        , 2005, by and between NHCLC of San
Antonio, Inc., a Delaware corporation (“Sublessor”), and South Texas Horizons,
L.P., a Texas limited partnership  (“Sublessee”).

RECITALS

A.            Sublessor leases from Fountainhead S.A. Corporation (“Landlord”)
the premises located at 8200 IH 10 West, Suite 102, Suite 103, Suite 105, Suite
120 and Suite 500, San Antonio, Texas  78230 (the “Premises”) pursuant to a
lease agreement dated the 12th day of January, 2001, as amended (the “Lease”)
attached hereto as Attachment 1;

B.            Sublessor currently subleases Suite 120 of the Premises to a third
party sublessee;

C.            Sublessor now wishes to sublease the remaining portion of the
Premises to Sublessee, and Sublessee wishes to sublease the remaining portion of
the Premises from Sublessor in order for Sublessee to operate a NHCLC on the
Premises, subject to the terms of a franchise agreement between Sublessee and
NHCLCs, Inc. dated the                day of                        , 2005 (the
“Franchise Agreement”); and

D.            Sublessee acknowledges that it has received, reviewed, and
approved the Lease.

The parties agree as follows:

1.             SUBLEASE TERM

1.1           Term.  Sublessor hereby subleases Suites 102, 103, 105 and 500 of
the Premises to Sublessee, and Sublessee accepts such sublease, subject to the
terms of this Sublease and applicable provisions of the Lease.  The Sublease
shall commence on the               day of                     , 2005 (“Sublease
Commencement Date”) and shall expire on the 30th day of June, 2011 (the
“Sublease Term”); provided, however, that the Sublease shall automatically
terminate upon the expiration or termination of the Franchise Agreement.

1.2           Conflict with Term of Franchise Agreement.  Sublessor and
Sublessee acknowledge that the term of the Franchise Agreement may extend beyond
the term available under the Lease and that Sublessor cannot extend the term of
this Sublease beyond the remaining term under the Lease.  Sublessee acknowledges
that this Sublease may terminate due to the expiration of the remaining term
under the Lease for the Premises, prior to the expiration of the Franchise
Agreement.  Sublessee acknowledges and agrees that in order to avoid an
automatic termination of the Franchise Agreement, it must negotiate a new direct
lease with the Landlord for the Premises, obtain a right to retain possession of
the Premises or negotiate a new direct lease with another landlord for adequate
space in accordance with the Franchise Agreement.

19


--------------------------------------------------------------------------------


2.             RENT

2.1           Monthly Rent.  Beginning on the Sublease Commencement Date,
Sublessee shall pay to Sublessor a monthly rental payment (“Rent”) in accordance
with the schedule set forth below:

Sublease Term

 

Monthly Rent

 

 

 

 

 

Sublease Commencement Date through June 30, 2006

 

$

38,758.55

 

July 1, 2006 through June 30, 2007

 

$

39,496.59

 

July 1, 2007 through June 30, 2008

 

$

40,341.30

 

July 1, 2008 through June 30, 2009

 

$

41,132.67

 

July 1, 2009 through June 30, 2010

 

$

41,924.04

 

July 1, 2010 through June 30, 2011

 

$

42,715.42

 

 

Sublessee shall make payments of Rent at the address set forth below, due no
later than the tenth (10th) day of each month during the sublease Term; provided
however, that Sublessor shall pay the first month’s Rent due hereunder upon the
execution of this Sublease.

2.2           Additional Rent.  In addition to the Rent described in this
Section 2, Sublessee shall reimburse Sublessor for its pro-rata share of the
items defined as “Additional Rent” in the manner and in the amounts expressly
set forth in Section 4.2 of the Lease.   For purposes of this Sublease, the term
“Rent” shall include “Additional Rent”.

2.3           Late Charge and Interest.  Should Sublessee fail to pay any part
of the Rent required pursuant to this Lease within ten (10) days after the due
date, Sublessee shall pay to Sublessor a late charge of five percent (5%) of the
overdue amount as a late charge.  The parties agree that this late charge
represents a fair and reasonable estimate of the costs that Sublessor will incur
by reason of late payment by Sublessee.  Acceptance of any late charge shall not
constitute a waiver of Sublessee’s default with respect to the overdue amount,
or prevent Sublessor from exercising any of the other rights and remedies
available to Sublessor.  In addition, Rent not paid when due shall bear interest
from the date due until paid at the lesser of fifteen percent (15%) per year or
the maximum rate allowed by law.

2.4           Partial Months.  Rent for partial months shall be pro rated on the
basis of the actual number of days in the month.

3.             PREMISES

3.1           Condition.  Sublessee acknowledges that it has inspected the
Premises and agrees to accept the Premises “as is.”  Sublessee’s occupancy of
the Premises shall conclusively establish that the Premises were in satisfactory
condition at such time.  Sublessor makes no representations as to: (a) the
square footage of the Premises, (b) the condition of the Premises, (c) the
condition of any existing tenant improvements, or (d) compliance with zoning or
restrictive covenants.   Sublessee shall, on the last day of the Sublease term,
or any extension thereof, or upon any earlier termination of such term,
surrender to Sublessor the Premises in good order, condition and state of
repair, reasonable wear and tear excepted.

20


--------------------------------------------------------------------------------


3.2           Maintenance and Repair.     Sublessee shall, at its sole cost and
expense, perform the maintenance obligations and make any and all repairs or
replacements: (a) which Sublessor reasonably believes are required to be made by
Sublessor as Lessee under the Lease; (b) which are required by any law now or
hereafter affecting the Premises; or (c) which are required pursuant to the
terms of the Franchise Agreement.  If Sublessee fails to maintain and repair the
Premises, Sublessor may, on five (5) days prior notice, enter the Premises and
perform such repair and maintenance on behalf of Sublessee.  However, in the
case of an emergency, Sublessor shall have immediate rights to enter the
Premises and perform such repair.  In either case, Sublessee shall reimburse
Sublessor for all reasonable costs so incurred immediately upon demand.  It is
the intention of Sublessor and Sublessee, that at all times during the Sublease
term and any extension thereof, Sublessee shall maintain the Premises in an
attractive, fully operative condition.  Sublessor shall have no responsibility
hereunder to repair, maintain or replace any portion of the Premises at any
time.  Sublessee waives any benefit of any present or future laws which might
give Sublessee the right to repair the Premises at Sublessor’s expense or to
terminate the Sublease due to the condition of the Premises.  Sublessee shall
not commit any waste.

3.3           Use.   Sublessee shall not use the Premises for any purpose other
than those outlined in Article 5 of the Lease.  Sublessee acknowledges that
neither Landlord, Sublessor, nor any agent acting on their behalf has made any
representation or warranty with respect to the suitability of the Premises for
the conduct of Sublessee’s business.

3.4           Tenant Improvements.  Sublessee is solely responsible for the
construction and costs of any leasehold improvements desired by Sublessee, and
the demolition of existing leasehold improvements if necessary, including all
permits, approvals, or the equivalent thereof, required by a governmental
agency.  Sublessee shall not make any alterations or additions costing in the
aggregate more than twenty thousand dollars ($20,000) within any twelve (12)
month period or make any structural alterations without first obtaining the
written consent of Sublessor, subject to any additional requirements for
approval under the Lease.  Sublessee shall give Sublessor at least thirty (30)
days notice of any alterations or additions so that Sublessor shall have the
opportunity to post a notice of non-responsibility, as may be provided for by
local law.   Tenant’s  alterations and additions shall be completed on the same
terms and conditions as contained in the Lease.

3.5           Signs.  Sublessee shall erect only such signs on the Premises as
are allowed by the Franchise Agreement, where applicable, and the Lease.

4.             INSURANCE

4.1           Required Coverage.

(a)           Beginning on the Commencement Date and continuing thereafter for
the full terms, and any extensions thereof, Sublessee shall maintain in full
force and effect, at Sublessee’s sole cost and expense, the various insurance
coverages required to be carried by Sublessee under the Franchise Agreement for
the Premises; provided, however, that if the

21


--------------------------------------------------------------------------------


amounts and types of insurance coverages required pursuant to the terms of the
Lease are greater, Sublessee shall obtain insurance in such greater amounts or
types.

(b)           Sublessee shall also carry and pay for public liability insurance
from a responsible insurance company licensed to do business in the state in
which the Premises are located during the entire term of this Sublease in
amounts not less than those required by the Franchise Agreement.  Sublessee
shall deliver to Sublessor a certificate of insurance for each policy provided
for in this Section 4.  Sublessor shall be shown as an additional insured and
loss payee on such policies, which shall not be canceled without thirty (30)
days notice to Sublessor.

4.2           Waiver of Subrogation.  Sublessor and Sublessee each waive their
right to sue and recover damages against each other with respect to any
liability arising under the Lease or this Sublease and which is required to be
covered by any insurance policy in the Lease or this Sublease.  Each party
agrees to endeavor to cause its insurer to waive its rights against the other
party in the event of an insured casualty which is not caused by the willful
misconduct of the other party.

4.3           Sublessee’s Property.  Sublessee shall be solely responsible for
insuring its own property on the Premises.  Sublessor shall not be responsible
for loss or damage to the personal property of Sublessee, its sublessees,
employees, customers, or invitees, in the absence of the receipt of an insurance
payment by Sublessor attributable to such loss (in which event said payment
shall be delivered forthwith to Sublessee), or unless such loss or damage was
occasioned by the willful misconduct of Sublessor, its agents, servants, or
employees; but subject in any event to Section 4.2.

5.             DAMAGE TO PREMISES AND CONDEMNATION

If any part of the Premises is condemned or damaged by fire or other casualty
during the term of this Sublease, this Sublease shall remain in full force and
effect unless and until the Lease is terminated as outlined in Article 13 of the
Lease.  If the Lease is canceled for such cause, Sublessee’s obligations under
this Sublease shall abate as of the date of such cancellation.  Otherwise,
Sublessee’s obligations shall abate only to the actual monetary extent and for
the duration that Sublessor’s obligations are reduced under the Lease.  In the
event of a condemnation by eminent domain, any award to the Sublessee shall
belong to and be paid to Sublessor, including any amount attributable to any
leasehold interest, except that Sublessee shall receive from the award a sum, if
any, allocated for damage, destruction or taking of Sublessee’s furniture, trade
fixtures or equipment; provided, however, that Sublessee is not in default
hereunder.  Sublessee may also pursue and retain any award from the condemning
authority, payable solely and specifically to Sublessee for the loss of
Sublessee’s business.

6.             OBLIGATIONS UNDER THE LEASE

6.1           Assumption by Sublessee.  In addition to the terms, conditions and
provisions of this Sublease, Sublessee understands and agrees that this Sublease
is subject to each and all of the terms, conditions and provisions of the Lease
and of the rights of Landlord thereunder.  Except as expressly provided in this
Sublease, Sublessee expressly assumes all of the responsibilities and
obligations imposed upon Sublessor as the tenant under the terms of the

22


--------------------------------------------------------------------------------


Lease.  In the event any inconsistency arises between the Lease and this
Sublease in the obligations of the Sublessee, the more stringent obligations
shall prevail.

6.2           Sublessor’s Obligations.  Sublessor covenants to pay all amounts
owed to Landlord under the Lease to the extent Sublessee complies with its
obligations under this Sublease.  Sublessor acknowledges that this Sublease
shall not limit or impair Sublessor’s liability to Landlord under the Lease.

6.3           Landlord’s Obligations.  Sublessor shall not be liable to
Sublessee for the defaults of Landlord under the Lease.

7.             INDEMNITY

7.1           Generally.  Sublessee shall indemnify, hold harmless, and defend
Sublessor from all claims, costs, damages, liabilities, and loss incurred by
Sublessor, including reasonable attorneys fees and costs of suit, as a result of
Sublessee’s default under this Sublease or the Lease, or as the result of any
act or failure to act by Sublessee, its agents, employees, customers, invitees,
licensees, successors, heirs, or assigns, or any and all persons coming upon or
near the Premises with regard to the Premises.

7.2           Hazardous Materials.  Sublessee agrees to indemnify and hold
Sublessor harmless from any and all costs of any remedial action or cleanup of
Hazardous Materials suffered or incurred by Sublessor arising out of or related
to Sublessee’s use of the Premises.  “Hazardous Materials” means any hazardous,
toxic, infectious, or radioactive substances, wastes, or materials listed or
defined by any federal or state environmental law.

8.             DEFAULT

8.1           Notice; Cure.  Sublessee shall cure any failure to perform
Sublessee’s obligations under this Sublease or the Lease:  (a) within three (3)
days after receiving notice of any monetary default, or (b) within ten (10) days
after receiving notice of any non-monetary default, except that if Sublessee
cannot reasonably cure the non-monetary default within ten (10) days, Sublessee
shall have up to thirty (30) days to complete the cure, so long as Sublessee
proceeds with due diligence.  If Sublessee fails to cure defaults during the
grace periods specified above, Sublessor shall have the right to declare a
default under this Sublease.

8.2           Remedies.  Sublessor shall have the following rights and remedies
upon a default by Sublessee under this Sublease:

(a)           Sublessor may terminate this Sublease and upon such termination,
Sublessor may recover from Sublessee the amount by which the unpaid rent which
would have been earned after termination until the time that Sublessee proves
such loss could have been reasonably avoided; and

(b)           Sublessor may relet the Premises prior to the breach of this
Sublease by Sublessee.  In such case, if Sublessor proves that in reletting the
Premises it acted reasonably and

23


--------------------------------------------------------------------------------


in good faith to mitigate damages, it shall be entitled to an award for
Sublessee’s improper termination of this Sublease.

(c)           Sublessor shall also have the right, but not the obligation, to
cure any default by Sublessee.  Sublessee shall repay any costs incurred by
Sublessor in doing so upon Sublessor’s written demand.  All amounts owed
hereunder shall be considered rent and shall bear interest at the rate of twelve
percent (12%) per annum or the maximum rate permitted by law, whichever is less,
from ten (10) days after such demand to the date of payment.

8.3           Franchise Agreement.  Sublessee’s default under the Franchise
Agreement or any other document related to Sublessee’s operation of a NHCLC on
the Premises, including any promissory note, shall be deemed a default under
this Sublease.  In addition, Sublessee’s default hereunder shall constitute a
default under the Franchise Agreement, and NHCLCs, Inc. may terminate the
Franchise Agreement in accordance with the terms thereof.

8.4           Remedies Cumulative.  The remedies specified in this Sublease are
cumulative and in addition to any other remedies which may be available at law
or in equity.

9.             ASSIGNMENTS

Sublessee shall not assign or sublet the Premises, in full or in part without
Sublessor’s prior written consent in each instance, which Sublessor may withhold
in its sole discretion; provided, however, that if Landlord consents to any such
assignment or sublease, then Sublessor’s consent shall not be unreasonably
withheld.  Any assignment without the requisite consents shall be void and
shall, at the option of Sublessor, terminate this Sublease.  The consent by
Sublessor to one assignment or subletting shall not be deemed to be consent to
any subsequent assignment or subletting.

10.           UTILITIES

Sublessee is required to open and maintain utility accounts in its name for, and
to pay, prior to delinquency, all charges for telephone and data communications
service and all other services supplied to the Premises during the term of this
Sublease which are not otherwise provided by Landlord and listed in Article 6 of
the Lease.

11.           NOTICES

11.1         Notices:  Any and all notices furnished pursuant to this Sublease
shall be in writing and shall be personally delivered, sent by telecopier,
mailed by certified mail, return receipt requested, or dispatched by overnight
delivery envelope to the respective parties at the following addresses, unless
and until a different address has been designated by written notice to the other
party:

Notices to Sublessor:

 

NHCLC of San Antonio, Inc.

 

 

1900 S. State College Blvd., Suite 200

 

 

Anaheim, CA 92806

 

 

Attention: Legal Department

 

24


--------------------------------------------------------------------------------


 

Notices to Sublessee:

 

South Texas Horizons, L.P.

 

 

8200 I-H 10 West, Suite 500

 

 

San Antonio, TX 78230

 

 

Attention: Derek Wright

 

Notices shall be deemed to have been received as follows:  by personal delivery
or telecopier — at time of delivery; by overnight delivery service — on the next
business day following the date on which the Notice was given to the overnight
delivery service; and certified mail — three days after the date of mailing.

11.2         Under Lease.  Sublessee shall promptly provide Sublessor with a
copy of all notices received from Landlord regarding the Premises, the Lease, or
this Sublease.

12.           HOLDOVER TENANCY

At the expiration of the Sublease, or earlier termination for any reason,
Sublessee shall immediately surrender possession of the Premises to Sublessor. 
Should Sublessee fail to do so, it consents to pay any and all damages which
Sublessor may suffer, including attorneys’ fees, costs and expenses incurred by
Sublessor to obtain possession of the Premises.  Sublessee expressly waives any
notice to vacate at the expiration of the Sublease.  Should Sublessor allow or
permit Sublessee to remain in the Premises after the expiration or termination
of this Sublease, this shall not be construed as an extension of this Sublease,
and such holding over shall be deemed to have created a month-to-month tenancy,
subject to all the terms and conditions of this Sublease, except that Sublessee
shall pay Rent to Sublessor at a rate equal to one hundred fifty percent (150%)
of the monthly rental paid during the one (1) year period immediately preceding
the expiration of the Sublease

13.           LEGAL EXPENSES

In the event either party brings an action against the other by reason of the
alleged breach or any term, covenant or condition of this Sublease, the
prevailing party shall be entitled to recover from the other party all legal
expenses, including reasonable attorneys’ fees, in an amount to be fixed by the
court rendering such judgment.  The foregoing provision notwithstanding, in the
event Sublessee shall be in default under this Sublease, and shall cure such
default after notice by Sublessor pursuant to this Sublease, then all reasonable
attorneys’ fees incurred by Sublessor as a result of such default shall be paid
by Sublessee.  Such attorneys’ fees shall be added to the subsequent month’s
Rent as additional Rent.  Sublessee shall reimburse Sublessor, upon demand, for
any costs or expenses incurred by Sublessor in connection with any breach by or
default of Sublessee under this Sublease, whether or not suit is commenced or
judgment entered.  Such costs shall include legal fees and costs incurred for
the negotiation of a settlement, enforcement of rights or otherwise.  Sublessee
shall also indemnify Sublessor for, and hold Sublessor harmless from and
against, all liabilities incurred by Sublessor if Sublessor becomes or is made a
party to any proceeding claim or action instituted: (a) by Sublessee; (b) by any
third party against Sublessee; (c) by or against any person holding an interest
under Sublessee or using the Premises by license of or agreement with Sublessee;
(d) for foreclosure of

25


--------------------------------------------------------------------------------


any lien for labor and material furnished to or for Sublessee or such other
person; or (e) otherwise arising out of or resulting from any act or omission of
Sublessee or such other person.

14.           CONTROLLING LAW; VENUE

This Sublease shall be governed and construed in accordance with the laws of
Texas.  The parties agree that any action brought by either party against the
other in any court, whether federal or state, will be brought exclusively within
the State of Texas, except that, Sublessor may, at Sublessor’s discretion, seek
injunctive and equitable relief in any court of competent jurisdiction in order
to evict Sublessee or prevent waste or other actions by Sublessee that will
irreparably harm Sublessor.  Sublessee hereby irrevocably consents to the
jurisdiction of such court and waives any objection Sublessee may have to either
jurisdiction or venue of such court.

15.           ENTIRE AGREEMENT

This Sublease constitutes the entire agreement among the parties and supersedes
any oral or written understandings relating to the Lease or the Sublease.  This
Sublease may be modified only by written agreement between the parties or their
successors subsequent to the date of this Sublease.

26


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have duly executed, sealed, and delivered
this Sublease as of the day and year written below.

SUBLESSOR

 

 

 

 

 

 

 

NHCLC OF SAN ANTONIO, INC.

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Thomas J. Bresnan

 

 

 

Chief Executive Officer

 

 

 

 

 

SUBLESSE

 

 

 

 

 

 

 

SOUTH TEXAS HORIZONS, L.P.

 

 

a Texas limited partnership

 

 

 

 

 

By:

SOUTH TEXAS HORIZONS GP, LLC

 

 

 

Its General Partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Derek Wright

 

 

 

President

 

 

 

 

 

 

 

 

CONSENT TO THE FOREGOING SUBLEASE IS HEREBY GRANTED:

 

 

 

LANDLORD

 

 

 

 

 

 

FOUNTAINHEAD S.A. CORPORATION

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

27


--------------------------------------------------------------------------------


ATTACHMENT 1

LEASE

28


--------------------------------------------------------------------------------


ATTACHMENT 2

PERSONAL GUARANTEE

As an inducement to NHCLC of San Antonio, Inc. (“Sublessor”) to execute the
Sublease (the “Sublease”) with South Texas Horizons, L.P. (“Sublessee”) and in
consideration of Sublessor’s executing the Sublease and of the sum of One Dollar
($1.00) now paid by Sublessor to Guarantors, the receipt of which is hereby
acknowledged, Guarantors jointly and severally agree as follows:

1.             Guarantors shall pay or cause to be paid to Sublessor all monies
payable by Sublessee under the Sublease on the days and times in the manner
therein appointed for payment thereof.

2.             Guarantors unconditionally guarantee full performance and
discharge by Sublessee of all the obligations of Sublessee under the Sublease at
the times and in the manner therein provided.

3.             Guarantors shall indemnify and save harmless Sublessor and its
affiliates against and from all losses, damages, costs, and expenses which
Sublessor and its affiliates may sustain, incur, or become liable for by reason
of:

a.             the failure for any reason whatsoever of Sublessee to pay the
monies payable pursuant to the Sublease or to do and perform any other act,
matter or thing pursuant to the provisions of the Sublease; or

b.             any act, action, or proceeding of or by Sublessor, its agents,
employees, etc. for or in connection with the recovery of monies or the
obtaining of performance by Sublessee of any other act, matter or thing pursuant
to the provisions of the Sublease.

4.             Sublessor shall not be obligated to proceed against Sublessee or
exhaust any security from Sublessee or pursue or exhaust any remedy, including
any legal or equitable relief against Sublessee, before proceeding to enforce
the obligations of the Guarantors herein set out, and the enforcement of such
obligations may take place before, after, or contemporaneously with, enforcement
of any debt or obligation of Sublessee under the Sublease.

5.             Without affecting the Guarantors’ obligations under this
Guarantee, Sublessor may, after conferring with Guarantors and providing them
with ten (10) days advance written notice, extend, modify, or release any
indebtedness or obligation of Sublessee, or settle, adjust, or compromise any
claims against Sublessee.  Guarantors waive notice of amendment of the Sublease
and notice of demand for payment or performance by Sublessee.

6.             Guarantors’ obligations hereunder shall remain in full force and
effect, and shall be unaffected by:  (a) the bankruptcy, insolvency,
dissolution, or other liquidation of Sublessee, including, without limitation,
any surrender or disclaimer of the Sublease by the trustee in bankruptcy of
Sublessee; (b) Sublessor’s consent or acquiescence to any bankruptcy,
receivership, insolvency, or any other creditor’s proceedings of or against
Sublessee, or by the

29


--------------------------------------------------------------------------------


winding-up or dissolution of Sublessee, or any other event or occurrence which
would have the effect at law of terminating the existence of Sublessee’s
obligations prior to the termination of the Sublease; or (c) by any other
agreements or other dealings between Sublessor and Sublessee  having the effect
of amending or altering the Sublease or Sublessee’s obligations hereunder, or by
any want of notice by Sublessor to Sublessee of any default of Sublessee or by
any other matter, thing, act, or omission of Sublessor whatsoever.

7.             Provided that Sublessee is not in default of the Sublease, this
Guarantee shall terminate if Sublessor and Landlord secure and mutually approve
a new subtenant for all or part of the Premises who is in good financial
standing; provided, however, that this Guarantee shall only terminate with
regard to the future obligations of such new subtenant for that part of the
Premises to be occupied by the subtenant and not with regard to Sublessee’s
obligations which are otherwise owed to Sublessor under the Sublease.

8.             Notices to Guarantors:

Name

 

Address

 

 

 

Derek Wright

 

2947 Lantana Ridge Drive
Austin, Texas 78732

 

 

 

Scott Hardin

 

303 Harvest Garden
Boerne, Texas 78006

 

 

 

Robert Dupree

 

10223 Matoca Way
Austin, Texas 78726

 

IN WITNESS WHEREOF, each of the undersigned has signed this Guarantee as of the
day and year of the Sublease.

GUARANTORS:

 

 

 

 

 

 

 

Derek Wright

 

 

 

 

 

 

 

Scott Hardin

 

 

 

 

 

 

 

Robert Dupree

 

 

30


--------------------------------------------------------------------------------


EXHIBIT “G”

Consumer Training Obligations

[***]

31


--------------------------------------------------------------------------------